DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 19 April 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Standard for Definiteness. 
Attention is directed to MPEP 2171 [R-11.2013]:
Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Attention is also directed to MPEP 2173.02 III B [R-07.2015], which states in part:
To comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”). Examiners should bear in mind that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322 [Fed. Cir. 1989].  (Emphasis added)

Attention is also directed to MPEP 2173.04 [R-07-2015], which states in part:
A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).  (Emphasis added)


Claims 1-14 are indefinite with respect to what target sequences are to be detected via the method of claims 1-7, and what targets the probes of the claimed “system” are to be directed to (claims 8-14).  Both independent claims 1 and 8 make reference to a “nucleic-acid target molecule” but do not define which species of “target” are encompassed by both the method (claims 1-7) and “system” claims (claims 8-14).  Further, a review of the disclosure fails to find where applicant has identified any source for the contemplated “nucleic-acid target molecule”.
In view of the disclosure not identifying which species are encompassed by the claims, it stands to reason that the applicant has not “particularly point[ed] out and distinctly define[d] the metes and bounds of the subject matter to be protected by the patent grant”.  MPEP 2171 [R-11.2013].

Response to argument
At pages 4-8 of the response of 29 January 2021, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 112(b).  At page 5 of the response said representative asserts:
A description of the method, without any mention of a particular solid mixture or soluble compound, is sufficient to allow anyone to practice this method on a solid mixture of his or her choosing. Claims 1-7 are not directed to a particular target, as would be clear to anyone with even a cursory background in chemistry, biochemistry, or another related field. 

At page 6 of the response said representative asserts:
The probes and targets in this method are described, in the patent specification, as being biopolymers, but a cursory review of claim 11 reveals that no specific biopolymers are recited in the claim. However, it would be clear to anyone familiar with chemistry, biochemistry, or another related field, that he [sic] claimed method can be practiced on many different types of biopolymers provided that the probes that are used have the binding properties with respect to the desired target that are specified in the claim.


The above arguments have been considered and have not been found persuasive.  It would appear that applicant’s representative is confusing enablement, which is addressed under 35 USC §112(a), with definiteness, which is addressed under 35 USC §112(b).  While assertions have been made that the description “is sufficient to allow anyone to practice this method on a solid mixture of his or her choosing”, such speaks to enablement.  The question at hand is not one of whether or not one could “practice the method”, but rather, just which species of target are encompassed by both the claimed method and claimed system.
In support of the above position, attention is directed to page 11 of the response, as asserted to therein by applicant’s representative:
There is not a single mention of bacteria or viruses, or anything related to bacteria and viruses, anywhere in the current application. The Examiner's assertion that "the claimed method has been construed as encompassing the detection of any bacterial or viral sequence" is absurd.

In contrast to the above-identified assertion, attention is also directed to page 2, lines 20-23, of the original disclosure.  As asserted to therein:
Nucleic acids include naturally occurring deoxyribonucleic acids and ribonucleic acids, but may also include various types of non-naturally-occurring nucleic acids, such as nucleic acids containing non-naturally-occurring pyrimidine and purine bases, sugars, and backbone moieties.

While the disclosure seemingly implies that the nucleic acids “include naturally occurring deoxyribonucleic acids and ribonucleic acids”, the assertions of applicant’s representative would seemingly indicate that the claimed method and system do not encompass the detection of “nucleic-acid target molecule[s]” that occur in bacteria and viruses.

The situation at hand is deemed to be analogous to that identified in MPEP 2173.04 [R-07-2015].  As noted therein, “a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).”  (Emphasis added)
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-14 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

Attention is also set directed to MPEP 2161.01 [R-10.2019], wherein is stated:
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

As set forth in Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993):
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers' attempt to distinguish Amgen therefore is incorrect. We also reject Fiers' argument that the existence of a workable method for preparing a DNA establishes conception of that material.  (Emphasis added)

Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties...

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be 


As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

***

In Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F.3d at 968. We concluded that “[a] claim does not become more descriptive by its repetition, or its longevity.” Id. at 969.

***



Attention is also directed to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement [R-10.2019], at part II iii):
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  (Emphasis added)


Rationale.
In applying the guidance as set forth in the Guidelines, including the decisions in Fiers and Lilly, it is noted that applicant is claiming both i) a “method that detects a nucleic acid target molecule” (claims 1-7); and ii) a “system that detects a nucleic-acid target molecule” (claims 8-14).
While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
***
We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

In the present case, a review of the disclosure has found a Sequence Listing that comprises some 11 sequences, all of which are identified as being both DNA and an “Artificial Sequence”.  The Sequence Listing also indicates that the DNA molecules represented by SEQ ID NOs. 1-10 where “Purchased from Integrated DNA Technologies, Skokie, Illinois”.  A review of the disclosure fails to find where applicant has disclosed the nucleotide sequence for any target DNA molecule, regardless of source.
In applying the broadest reasonable interpretation consistent with the disclosure, attention is directed to page 2, lines 14-23, of the disclosure.  As asserted to therein:
The current document describes a highly sensitive and specific nucleic-acid detection method which includes: (1) hybridization of a specific nucleic-acid target to a recognition probe, an oligonucleotide immobilized on solid support; (2) subsequent specific cleavage of the double-stranded target-probe helix at a specific restriction site by a corresponding restriction endonuclease ("REase"); and (3) exponential amplification of the enzymatic cleavage accompanied by release of a molecular marker into a reaction solution. Nucleic acids include naturally occurring deoxyribonucleic acids and ribonucleic acids, but may also include various types of non-naturally-occurring nucleic acids, such as nucleic acids containing non-naturally-occurring pyrimidine and purine bases, sugars, and backbone moieties.  (Emphasis added)


As evidenced above, the method encompasses “hybridization of a specific nucleic-acid target”, which “include naturally occurring deoxyribonucleic acid acids and ribonucleic acids”.  The naturally occurring DNAs and RNAs have been construed as encompassing that found within any bacteria or virus.  Therefore, the claimed method has been construed as encompassing the detection of any naturally-occurring DNA and RNA, including that found in any bacteria and virus.  Such is deemed to fairly encompass the detection of the 105 novel bacterial species reported by Forster et al., (“A human gut bacterial genome and culture collection for improved metagenomic analyses”, Nature Biotechnology, Volume 37, February 2019, pp. 186-192), as well as the coronavirus that is responsible for the COVID-19 pandemic, and which was not sequenced until this year, some 3 years post effective priority date. (Sah et al., “Complete Genome Sequence of a 2019 Novel Coronavirus (SARS-CoV-2) Strain isolated in Nepal”, Microbiology Resource Announcements, Volume 9, Issue 11, 12 March 2020, 1-3.)
To the degree that the claimed method and system encompass “recognition probes” that hybridize, or are capable of hybridizing, to a “nucleic acid target molecule” that is found in the human genome, attention is directed to the publication of Zeberg et al. (“The major genetic risk factor for severe COVID-19 is inherited from Neanderthals”, Nature, 30 September 2020, pp. 1-3.)  As evidenced above, the mutations and their significance was not recognized until 30 September 2020, which is more than 3 years post effective filing date.

Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The purpose of the “written description” requirement is broader than to merely explain of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 1-14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Response to argument
At pages 8-14 of the response applicant’s representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the written description requirement.
At page 9 of the response said representative asserts:
The current claims are directed to a method that can be practiced on, and a system built from, any of thousands of different nucleic-acid polymers. The claimed method and system are independent of any particular nucleic-acid polymer, but only require that the 

At page 10 of the response said representative asserts:
The broadest-reasonable-interpretation standard does not allow claim terms and phrases to be arbitrarily interpreted and does not permit the type of speculation represented by the Examiner's assertion regarding encompassing the detection of any bacterial or viral sequence." [sic]  The teachings, explanations, and definitions provided in the specification control interpretation of the claims, and claim interpretation must be consistent with those teachings, explanations, and definitions.

At page 11 of the response said representative asserts:
There is not a single mention of bacteria or viruses, or anything related to bacteria and viruses, anywhere in the current application. The Examiner's assertion that "the claimed method has been construed as encompassing the detection of any bacterial or viral sequence" is absurd. There is nothing in the current application that would lead anyone familiar with modern science and technology to make that conclusion. Bacterial and viral sequences are not mentioned in the current application. Furthermore, those familiar with biochemistry and microbiology understand that bacteria and viruses do not have sequences…  No one familiar with biochemistry and microbiology would assert that the currently claimed method can detect any bacterial or viral sequence, particularly when claim 1 is directed to a "method that detects a nucleic-acid target molecule" that employs "a target/recognition-probe duplex."

The above arguments have been considered and have not been found persuasive.  In applying the broadest reasonable interpretation consistent with the disclosure, attention is directed to page 2, lines 14-23, of the disclosure.  As asserted to therein:
The current document describes a highly sensitive and specific nucleic-acid detection method which includes: (1) hybridization of a specific nucleic-acid target to a recognition probe, an oligonucleotide immobilized on solid support; (2) subsequent specific cleavage of the double-stranded target-probe helix at a specific restriction site by a corresponding restriction endonuclease ("REase"); and (3) exponential amplification of the enzymatic cleavage accompanied by release of a molecular marker into a reaction solution. Nucleic acids include naturally occurring deoxyribonucleic acids and ribonucleic acids, but may also include various types of non-naturally-occurring nucleic acids, such as nucleic acids containing non-naturally-occurring pyrimidine and purine bases, sugars, and backbone moieties.  (Emphasis added)


As evidenced above, the method encompasses “hybridization of a specific nucleic-acid target”, which “include naturally occurring deoxyribonucleic acid acids and ribonucleic acids”.  The naturally occurring DNAs and RNAs have been construed as encompassing that found within any bacteria or virus.  
As noted above, applicant’s representative asserts: 
No one familiar with biochemistry and microbiology would assert that the currently claimed method can detect any bacterial or viral sequence, particularly when claim 1 is directed to a "method that detects a nucleic-acid target molecule" that employs "a target/recognition-probe duplex."

This argument has not been found persuasive.  In support of this position, attention is directed to US 6,326,486 B1 (Hogan et al.).  As stated at column 8, last paragraph:
Preferred methods for detecting the presence of bacteria within the family Enterobacteriaceae include the step of contacting a test sample under high stringency hybridization conditions with an oligonucleotide probe that preferentially hybridizes to a target nucleic acid sequence of bacteria within the family Enterobacteriaceae over a nucleic acid sequence of other organisms. The target ribosomal nucleic acid sequence contained in rRNA of bacteria in the family Enterobacteriaceae has the sequence given by SEQ ID NO:23. Prefered probes have sequences up to 100 nucleotides in length and have at least 17 contiguous nucleotides, more preferably 24 contiguous nucleotides, still more preferably 41 contiguous nucleotides contained in the sequence given by GGACTACGACGCACTTTATGAGGTCCGCTTGCTCTCGCGAGGTCGCTTCTCTTTGTATGCGCCATTGTAGCACG TGTGTAGC (SEQ ID NO:10). However, useful probes for hybridizing rDNA can be up to 100 nucleotides in length and have at least 17 contiguous nucleotides, more preferably 24 contiguous nucleotides, still more preferably 41 contiguous nucleotides contained in the sequence given by the complement of SEQ ID NO:10. The oligonucleotides may be RNA and DNA equivalents, and may contain nucleotide analogs.  (Emphasis added)

As evidenced above, probes, be they DNA or RNA, can hybridize to rRNA sequence found in specific bacteria, and by the detection of such naturally-occurring sequences, one has detected the bacteria.  The aspect of a probe hybridizing to a complementary sequence speaks directly to the formation of "a target/recognition-probe duplex."  Given such, one of skill in the art would have understood the claimed method of detecting “a nucleic-acid target”, which 
In addition to the above, the claimed method has also been construed as encompassing the detection of naturally occurring DNA sequence which are found in humans.  As reported by Zeberg et al., (“The major genetic risk factor for severe COVID-19 is inherited from Neanderthals” Nature, 30 September 2020, pp. 1-3.), a 50 kilobase sequence has been identified as conferring the risk.  Such sequences and their significance, was not reported until 30 September 2020, which is more than three years post applicant’s effective filing date.
While argument has been presented that the target molecule, be it DNA or RNA, can be “naturally occurring”, a review of the disclosure and the response, fails to find where applicant has provided the nucleotide sequence for any naturally-occurring target nucleic acid.  Such non-disclosure by applicant has not been found to reasonably suggest that applicant, as of their effective filing date (01 August 2017) was in possession of the genus of target molecules and “recognition probes” required for both the claimed method (claims 1-7) and the claimed “system (claims 8-14).

Applicant’s representative, at page 12 of the response, asserts:
“The particular sequences are irrelevant.”
The above argument has been considered and has not been found persuasive as the disclosure is found to only describe the target and probes in terms of how they are to function, and not in terms of what they are.  As a result, one is not able to identify those targets and probes 
It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d 1398 at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

Attention is directed to the decision of Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993) wherein is stated:
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers’ attempt to distinguish Amgen therefore is incorrect. We also reject Fiers’ argument that the existence of a workable method for preparing a DNA establishes conception of that material.


Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties. . .

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be inventors would file patent applications before they had made their inventions and before they could describe them.  That is not consistent with the statute or the policy behind the statute, which is to promote disclosure of inventions. 

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0151040 A1 (O’Keefe et al.) in view of WO 2016/086004 A1 (Smith et al.).

Claims 1-7 are drawn to a “method that detect a nucleic-acid molecule”.  Claims 8-14 are drawn to a “system that detects a nucleic-acid target”.  The “system”, as set forth in independent claim 8, comprise a first and second chamber. While claim 8 specifies that “the first nucleic-acid product” is “introduced” into the second chamber, the claim does not specify just how such is to be achieved.  However, as can be seen at page 15, last paragraph, of the disclosure, a contemplated embodiment is one where the transfer can be achieved via various techniques.  As stated therein:
For example, as discussed above, many different types of apparatus may be used, various alternative apparatuses including one, two, or more interconnected reaction chambers, with solid-support-immobilized probes and cleavage products moved between chambers by mechanical solution transfer, applied magnetic fields, passive diffusion, and by other techniques.  (Emphasis added)

The claimed method and system do not limit the arrangement of the two or more chambers.  Given such, the claimed method and system have been construed as encompassing any desired arrangement, including, but not limited to, arrays of chambers.

O’Keefe et al., in their abstract, teach:
Disclosed herein are apparatuses and methods for conducting multiple simultaneous micro-volume chemical and biochemical reactions in an array format. In one embodiment, the format comprises an array of microholes in a substrate. Besides serving as an ordered array of sample chambers allowing the performance of multiple parallel reactions, the arrays can be used for reagent storage and transfer, library display, reagent synthesis, assembly of multiple identical reactions, dilution and desalting. Use of the arrays facilitates optical analysis of reactions, and allows optical analysis to be conducted in real time. Included within the invention are kits comprising a microhole apparatus and a reaction component of the method(s) to be carried out in the apparatus.  (Emphasis added)


As seen in paragraph [0118], O’Keefe et al., teach that the apparatus/system can comprise multiple chambers, and have oligonucleotide primers and probes bound therein, therein allowing for the detection of multiple target nucleic acid molecules. As stated therein:

[0118] High throughput PCR is readily achieved using, for example, microhole arrays by dispensing template, reagent and primer pairs to each microhole. Typically, two of these steps are combined: for instance the template and reagent (enzyme, buffer, etc.) are combined in a master mix and the master mix is loaded simultaneously into all microholes by dipping an apparatus into a solution of master mix or by spraying a solution of master mix over an apparatus such that the solution enters the sample chambers. A significant increase in throughput is achieved by pre-affixing oligonucleotide primers and probes to each chamber, or by pre-synthesis of all primer pairs in a microhole array. In this case, reactions can then be assembled simply by immersing a pre-synthesized microhole array plate into a bath of master mix.

O’Keefe et al., in paragraph [0082], each that primers or probes, as well as other reagents, can be placed in the chambers.  As stated therein:
In preferred embodiments, more than one, more than two, more than three reagents may be affixed to the wall of a sample chamber. For PCR reactions, for example, primers, probes, and/or buffer components can be preaffixed to the sample chambers, allowing for faster preparation times.  (Emphasis added)

O’Keefe et al., in paragraph [0104], teach that the apparatus can be used in hydrolysable probe assays.  As stated therein:
hydrolyzable probe assays is obtained using, for example, an apparatus containing an array of microholes.  (Emphasis added)


While O’Keefe et al., teach of the mechanical aspect of the claimed “system”, e.g., reaction chambers and having reagents contained therein, and that such can be used in hydrolyzable probe assays, they have not been found to teach the claimed method whereby one utilizes two types of endonucleases. 

Smith et al., teach detection of nucleic acids via amplification and hybridization to probes wherein the duplex structure is cleaved via use of restriction endonuclease. As stated at page 3, bridging to page 4:
In one aspect, this document features a method for assessing a sample for target nucleic acid.  The method includes a) contacting the sample with a probe nucleic acid comprising an amplifying restriction endonuclease and a nucleotide sequence complementary to a sequence of the target nucleic acid under conditions wherein, if the target nucleic acid is present in the sample, at least a portion of the target nucleic acid hybridizes to at least a portion of the probe nucleic acid to form a double-stranded portion of nucleic acid comprising a restriction endonuclease cut site; b) contacting the double-stranded portion of nucleic acid with a recognition restriction endonuclease having the ability to cut the double-stranded portion of nucleic acid at the restriction endonuclease cut site under conditions wherein the recognition restriction endonuclease cleaves the double-stranded portion of nucleic acid at the restriction endonuclease cut site, thereby separating a portion of the probe nucleic acid comprising the amplifying restriction endonuclease from at least another portion of the probe nucleic acid; c) contacting a double stranded nucleic acid with the portion of the probe nucleic acid comprising the amplifying restriction endonuclease, wherein one strand of the double stranded nucleic acid comprises the amplifying restriction endonuclease and one strand of the double stranded nucleic acid comprises a reporter molecule, the double stranded nucleic acid comprising a restriction endonuclease cut site of the amplifying restriction endonuclease, wherein the contacting is under conditions wherein the amplifying restriction endonuclease of the portion of the probe nucleic acid cleaves the double stranded nucleic acid at the restriction endonuclease cut site of the amplifying restriction endonuclease, thereby releasing the amplifying restriction endonuclease acid of the double stranded nucleic acid and the reporter molecule of the double stranded nucleic acid from at least a portion of the double stranded nucleic acid to form released amplifying restriction endonuclease and released reporter molecule; and d) determining the presence or absence of the released reporter molecule, wherein the presence of the released reporter molecule indicates that the sample contains the target nucleic acid, and wherein the absence of the released reporter molecule indicates that the sample does not contain the target nucleic acid.


Smith et al., at page 15, teach:
The probe nucleic acid can have various configurations. For example, the probe nucleic acid can be designed to be a single nucleic acid strand such that the entire nucleic acid component of probe nucleic acid is single-stranded prior to contact with a target nucleic acid. In another example, probe nucleic acid can be designed to have a first strand and a second strand. The first strand can be attached to solid support and can be designed to have a single-stranded section having a nucleotide sequence that is complementary to at least a portion of target nucleic acid. The second strand can include an amplifying restriction endonuclease and can have a single-stranded section having a nucleotide sequence that can hybridize to first strand. In some cases, the first and second strands can be synthesized or obtained separately and then mixed together to form probe nucleic acid.


Smith et al., at page 16, teach:
In some cases, a probe nucleic acid can contain more than two strands. For example, probe nucleic acid can include first, second, and third strands. In this case, first strand can be attached to solid support, the second strand can be hybridized to first strand and can include a single-stranded section having a nucleotide sequence that is complementary to at least a portion of target nucleic acid, and a third strand can be hybridized to the second strand and can be attached to an amplifying restriction endonuclease. Similar two, three, or more strand configurations can be used to make reporter nucleic acid.  (Emphasis added)

Probe nucleic acid described herein can be any length provided that the single-stranded section of the probe nucleic acid that is designed to hybridize with a desired target nucleic acid is capable of hybridizing to the target nucleic acid and provided that the amplifying restriction endonuclease of the probe nucleic acid is capable of cleaving its amplifying restriction endonuclease cut site after the probe nucleic acid is cleaved by a recognition restriction endonuclease.  (Emphasis added)


The above showing is deemed to render obvious the method steps of claims 1-7, and the designed operability of the “system” of claims 8-14. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus and method of O’Keefe et al., whereby one could perform the method of Smith et al., for as noted above, O’Keeffe et al., teach that the apparatus can be used in any number of nucleic acid based assays, including not only hybridization reactions, but also hydrolyzable probe assays. 
In view of the above showing and in the absence of convincing evidence to the contrary, claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0151040 Al (O’Keefe et al.) in view of WO 2016/086004 Al (Smith et al.).

Response to argument
At pages 14-20 of the response said representative traverses the rejection of claims under 35 USC 103(a).
At page 14 of the response said representative asserts:
Neither the current claims nor the current application mention anything about any type of array and the current claims mention nothing about "primers" and nothing about an "array of different probes/primers."

The above argument has been considered and has not been found persuasive.  A noted above, claims 1-7 are drawn to a “method that detect a nucleic-acid molecule”.  Claims 8-14 are drawn to a “system that detects a nucleic-acid target”.  The “system”, as set forth in independent claim 8, comprise a first and second chamber. While claim 8 specifies that “the first nucleic-acid product” is “introduced” into the second chamber, the claim does not specify just how such is to be achieved.  However, in applying the broadest reasonable interpretation of the claims that is consistent with the specification, it is noted that at page 15, last paragraph, of the disclosure, a 
For example, as discussed above, many different types of apparatus may be used, various alternative apparatuses including one, two, or more interconnected reaction chambers, with solid-support-immobilized probes and cleavage products moved between chambers by mechanical solution transfer, applied magnetic fields, passive diffusion, and by other techniques.  (Emphasis added)

The claimed method and system do not limit the arrangement of the two or more chambers.  Given such, the claimed method and system have been construed as encompassing any desired arrangement, including, but not limited to, arrays of chambers which can be interconnected.

At page 15 of the response said representative asserts:
The Examiner has not even made even a cursory attempt to show that a person having ordinary skill in the art would have had any reason to combine O'Keefe and Smith.

At page 17 of the response said representative asserts:
The Examiner has made no attempt to motivate a combination of O'Keefe and Smith and has not shown that the cited references disclose even a single limitation of any of the current claims.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, O’Keeffe et al., teach that the apparatus can be used in any number of .
With regard to the assertion that no limitation has been disclosed by the prior art, attention is directed to paragraphs 61-69, above.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0151040 Al (O’Keefe et al.) in view of WO 2016/086004 Al (Smith et al.). 

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Bradley L. Sisson/Primary Examiner, Art Unit 1634